Title: From George Washington to Clement Biddle, 6 June 1799
From: Washington, George
To: Biddle, Clement



Dear Sir
Mount Vernon 6th June 1799

Your letters of the 18th & 21st Ulto have been duly received.
In reply to them, so far as it respects the raking machines, I agree perfectly with Mr J. Williams, that they will not answr on Stoney, stumpy, or rough land of any kind, for the reason he has assigned; but I am equally well persuaded, that on level & smooth land (which for the most part my fields are) they would be found useful impliments on a Farm. If then, the Inventor and maker of them has removed from Philadelphia, and Mr Williams, or any other Gentleman who has suffered the one he possesses, to be disused; will part with it; and it is susceptible of complete repairs; I would buy it; provided I could have it (in the usual course of passages) at this place by the 10th of next month; without which it would render me no service this, and might be unnecessary another year.
Having what little flour I made still on hand; Perceiving by the Gazettes, and an Arrette of Roume & Touissant that the Trade to St Domingo is encouraged; and that Dispatches have been received from Mr Stevens our Consul; permit me to ask what effect this event has had, or is likely to have, on the price of that article. Two motives lead to the enquiry, at the present moment; first, the approaching heats will render it ineligable to keep flour on hand much if any longer; and secondly, because the Merchants in this quarter either do, or affect to, believe, that the Ports of that Island will not be opened, or that we shall derive no benefit from the

above mentioned Arrette—I will decide nothing untill I hear from you. With great esteem & regard—I always am Your Most Obedt Servant

Go: Washington

